 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Teamsters Local Union No. 528, affiliatedwith the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America and National Homes Corporationand Southern Council of Industrial Workers,United Brotherhood of Carpenters and Joinersof America, AFL-CIO, Acting on Behalf ofMillmen's Local Union No. 1528, United Broth-erhood of Carpenters and Joiners of America,AFL-CIO. Case 10-CD-271March 24, 1981DECISION AND ORDERUpon a charge filed on March 27, 1978, bySouthern Council of Industrial Workers, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, acting on behalf of Millmen's LocalUnion No. 1528, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, and dulyserved on General Teamsters Local Union No. 528,affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, herein Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 10, issued a com-plaint and notice of hearing, an amendment tocomplaint, and an amended complaint and notice ofhearing dated respectively January 9, 1979, January22, 1979, and March 12, 1980, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(b)(4)(D)and Section 2(6) and (7) of the National Labor Re-lations Act, as amended. Copies of the charge,complaint, notice of hearing, amended complaint,and amended notice of hearing were duly servedon the parties to this proceeding.With respect to the unfair labor practices, theamended complaint' alleges in substance that on orabout March 13, 1978, Respondent violated Section8(b)(4)(ii)(D) of the Act by threatening to strikeNational Homes Corporation, herein the Employer,if the service and maintenance work, including gasand oil service of forklifts and straddlers, used bythe Employer, at its Thomson, Georgia, manufac-turing facility, was not assigned to employees whoare represented by Respondent. The complaint alsoalleges that the object of this conduct is and hasbeen to force or require the Employer to assign thework to employees who are represented by Re-spondent. The complaint further alleges that Re-spondent failed and refused to abide by the Board'sDecision and Determination of Dispute2in the un-I All references to the complaint are references to the complaint asamended.2 239 NLRB 370(1978X).255 NLRB No. 30derlying 10(k) proceeding which awarded the dis-puted work to employees represented by Millmen'sLocal No. 1528, affiliated with the United Brother-hood of Carpenters and Joiners of America, AFL-CIO, herein the Union, and has continued todemand that the Employer assign the disputedwork to employees who are represented by Re-spondent. Respondent filed its answer to the com-plaint and answers to the amended complaints onJanuary 12, 1979, February 6, 1979, and March 24,1980, respectively, admitting in part, and denyingin part, the allegations in the complaint.On June 16, 1980, the parties entered into a stip-ulation and moved to transfer the proceeding tothe Board. The parties agreed that the stipulation,along with the charge, notice of charge filed, tran-script of the 10(k) hearing, the Board's Decisionand Determination of Dispute in General TeamstersLocal Union No. 528, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (National Homes Cor-poration), 239 NLRB 370 (1978), complaint andnotice of hearing, amendment to complaint, amend-ed complaint and notice of hearing, Respondent'srespective answers to the complaint, amendment tocomplaint and amended complaint, motion to trans-fer case and continue proceeding before the Boardand for Summary Judgment, order transferring theproceeding to the Board and Notice To ShowCause, Respondent's brief in opposition to Motionfor Summary Judgment, order denying Motion forSummary Judgment, notice of hearing, orders re-scheduling hearing, and order postponing hearingindefinitely constitute the entire record in this case,and that no oral testimony is necessary or desiredby any of the parties. They waived a hearing, themaking of findings of fact and conclusions of law,and the issuance of an administrative law judge'sdecision, and submitted the case for findings offact, conclusions of law, and an appropriate orderdirectly to the Board.On September 24, 1980, the Board approved thestipulation, made it a part of the record, and trans-ferred to and continued the proceeding before theBoard for the purpose of making findings of factand conclusions of law for the issuance of a deci-sion and order. Thereafter, Respondent filed abrief.The Board has considered the stipulation, thebriefs, and the entire record, and hereby makes thefollowing: GENERAL TEAMSTERS LOCAL NO. 528209FINDINGS OF FACTS1. JURISDICTIONThe Employer is a corporation duly organizedunder and existing by virtue of the laws of theState of Indiana, with an office and place of busi-ness in Thomson, Georgia, where it is engaged inthe manufacture and sale of prefabricated homes.Annually, the Employer, in the course and conductof its business operations, sells and ships goodsvalued in excess of $50,000 directly to customerslocated outside the State of Indiana.The parties stipulated, and we find, that the Em-ployer is engaged in commerce and in operationsaffecting commerce as defined in Section 2(6) and(7) of the Act. We also find that it will effectuatethe purposes of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATIONSThe parties stipulated, and we find, that GeneralTeamsters Local Union No. 528, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America andMillmen's Local Union No. 1528, United Brother-hood of Carpenters and Joiners of America, AFL-CIO, are labor organizations within the meaning ofSection 2(5) of the Act.IIi. THE UNFAIR LABOR PRACTICESA. FactsThe parties stipulation shows these facts:On or about May 31, 1977, Respondent, pursuantto its collective-bargaining agreement with the Em-ployer, filed a grievance concerning the Employ-er's reassignment of service and maintenance work,including gas and oil service of forklifts and strad-dlers, from Respondent to the Union. On or aboutJanuary 25, 1978, Respondent's Southern Multi-State Grievance Committee awarded the work de-scribed above to employees represented by Re-spondent. The Union, at no time material herein,has participated in, or has been bound by thisgrievance award. On or about March 13, 1978, Re-spondent sent to the Employer a letter stating, interalia, that the Employer's refusal to abide by thegrievance award would leave Respondent "nochoice except to establish a picket line on your fa-cility."On November 20, 1978, after conducting a hear-ing pursuant to Section 10(k) of the Act, the Boardissued its Decision and Determination of Dispute inwhich it concluded that the employees of NationalHomes Corporation who were represented by theUnion were entitled to perform the work in dis-pute; i.e., service and maintenance work, includinggas and oil service of forklifts and straddlers, at theEmployer's Thomson, Georgia, facility. The Boardalso found, inter alia, that Respondent was not enti-tled to force or require National Homes Corpora-tion to assign the work to employees it representedby means proscribed by Section 8(b)(4)(D) of theAct. The decision further directed Respondent tonotify the Regional Director for Region 10, inwriting, within 10 days, whether it would refrainfrom the proscribed action. Respondent has failedand refused to comply with the Board's Decisionand Determination. Respondent has not, at anytime material herein, notified the Regional Directorfor Region 10, in writing, whether or not it wouldrefrain from forcing or requiring the Employer, bymeans proscribed by Section 8(b)(4)(D) of the Act,to assign the disputed work in a manner consistentwith the Board's Decision and Determination ofDispute in the 10(k) proceeding.B. DiscussionRespondent, in its brief, asserts that the Board's10(k) determination was erroneous, that the workin dispute should have been assigned to employeeswhom it represents, and that its collective-bargain-ing agreement requires that it be awarded thework. We find no merit to Respondent's conten-tions and they raise arguments all previously con-sidered by the Board.3Respondent further contends that it compliedwith the Board's 10(k) determination because itnever engaged in any picket or strike action againstthe Employer, and therefore the instant complaintshould be dismissed. We agree with Respondentthat compliance with a Board determination in a10(k) proceeding constitutes a defense to conductallegedly violative of Section 8(b)(4)(i) and (ii)(D)of the Act. Respondent's defense, however, fails inthat merely refraining from engaging in picket orstrike action is not sufficient to constitute compli-ance with a 10(k) determination and justify dismiss-al of a complaint alleging conduct violative of Sec-tion 8(b)(4)(D). Rather, in order for the defense ofcompliance with a 10(k) proceeding to be sucessfulin justifying the dismissal of a complaint arisingunder Section 8(b)(4)(D), there must be actual per-formance of the requirements set forth in theBoard's 10(k) determination. Local 595, Internation-al Association of Bridge, Structural and OrnamentalIron Workers, A.F.L., et al. (Bechtel Corporation),112 NLRB 812 (1955).a See Local 445. International Brotherhood of Teamsters. Chauffeurs,Warehousemen and Helpers of America (Blount Brothers Corporation). 197NLRB 46 (1972). and cases cited therein at fn. 5. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the instant case, Respondent stipulated that onMarch 13, 1978, it forwarded a letter to the Em-ployer threatening to strike if the Emloyer refusedto abide by the grievance award and assign the dis-puted work to employees represented by Respond-ent. The record contains no evidence indicatingthat Respondent has countermanded, revoked,withdrawn, recalled, or canceled its demand forthe disputed work or notified the Employer that itsdemand is no longer in effect and will not be reas-serted or advanced to obtain the disputed work.Therefore, since a threat to strike was made by Re-spondent and has never been withdrawn eitherthrough compliance with the Board's 10(k) deter-mination or in any other manner, we find that thethreat is currently outstanding.Having determined that Respondent has notcomplied with the Board's 10(k) determination, themerits of the complaint concerning whether Re-spondent has engaged in conduct violative of Sec-tion 8(b)(4)(D) of the Act must be examined. Atthis juncture, it should be noted that Respondent'sfailure to comply with the Board's 10(k) determina-tion does not, per se, constitute a violation of Sec-tion 8(b)(4)(D). Rather, noncompliance merely trig-gers a complaint alleging that a violation of Section8(b)(4)(D) has occurred. Once the complaint hasissued, "in the Section 8(b)(4)(D) proceeding itself,the Board must find by a preponderance of the evi-dence that the picketing union has violated Section8(b)(4)(D)." N.L.R.B. v. Plasterers Local No. 79,Operative Plasterers' & Cement Masons' InternationalAssn., AFL-CIO, et al., 404 U.S. 116, 122, fn. 10(1971). All the factors essential for a finding ofsuch a violation are present in the instant case: Asset forth above, Respondent threatened to picketthe Employer and that threat is currently outstand-ing; by such conduct, Respondent threatened toinduce and encourage the employees of the Em-ployer to engage in a concerted refusal to performservices for the Employer; its object was to forcethe Employer to assign the service and mainte-nance work, including gas and oil service of fork-lifts and straddlers, to members of Respondentrather than to nonmembers or to members of theUnion; and the Employer was not failing to con-form to any order or certification of the Board de-termining the bargaining representative for the em-ployees performing the work in dispute. Accord-ingly, on the basis of the foregoing and the entirerecord in this proceeding, we find by a preponder-ance of the evidence that Respondent violated Sec-tion 8(b)(4)(ii)(D) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICE UPON COMMERCEThe conduct of Respondent as set forth above,occurring in connection with the Employer's oper-ations, has a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tends to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in certain unfair labor practices, weshall order it to cease and desist therefrom and takeaffirmative actions designed to effectuate the pur-poses of the Act.CONCLUSIONS OF LAW1. National Homes Corporation is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Respondent General Teamsters Local UnionNo. 528, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3. By threatening to strike National Homes Cor-poration, the object of which was to force or re-quire National Homes Corporation to assign to em-ployees represented by Respondent, rather than toemployees represented by the Union, the serviceand maintenance work, including gas and oil serv-ice of forklifts and straddlers, at the Employer'sThomson, Georgia, facility, the employees Re-spondent represents not being lawfully entitled tothat work, Respondent has engaged in unfair laborpractices within the meaning of Section8(b)(4)(ii)(D) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,General Teamsters Local Union No. 528, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, Thomson, Georgia, its officers, agents, and rep-resentatives, shall:1. Cease and desist from threatening to strike Na-tional Homes Corporation, the object of which isto force or require National Homes Corporation toassign the service and maintenance work, including GENERAL TEAMSTERS LOCAL NO. 528211gas and oil service of forklifts and straddlers at theEmployer's Thomson, Georgia, facility, to employ-ees represented by Respondent rather than to em-ployees represented by Millmen's Local Union No.1528, United Brotherhood of Carpenters and Join-ers of America, AFL-CIO, except insofar as suchconduct is permitted under Section 8(b)(4)(ii)(D) ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix."' Copiesof said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to members are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(b) Sign and mail sufficient copies of said noticeto the Regional Director for Region 10 for postingby National Homes Corporation, if it is willing, atall locations upon the premises where notices to itsemployees are customarily posted.(c) Notify the Regional Director for Region 10,in writing, within 20 days from the date of this4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."Order, what steps the Respondent has taken tocomply herewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo all members of General Teamsters Local UnionNo. 528, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America:WE WILL NOT threaten to strike NationalHomes Corporation, the object of which is toforce or require National Homes Corporationto assign employees represented by GeneralTeamsters Local Union No. 528, affiliatedwith the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, rather than to employees of Na-tional Homes Corporation represented by Mill-men's Local No. 1528, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, the service and maintenance work in-cluding gas and oil service of forklifts andstraddlers at the Employer's Thomson, Geor-gia, facility except insofar as such conduct ispermitted under Section 8(b)(4)(D) of the Act.GENERAL TEAMSTERS LOCAL UNIONNo. 528, AFFILIATED WITH INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA